DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The status of the claims for this application is as follows.  
Claims 1-6 are currently pending.

Information Disclosure Statement
The information disclosure statement(S) (IDS) submitted on 09/04/2019, 07/07/2020, 08/21/2020, and 02/23/2021 were considered by the examiner.

Drawings
The drawings were received on 09/04/2019. 

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by WO 2008004501, (hereinafter, WO-501).

Re Clm 1: WO-501 discloses a joint (see Figs. 1-15) comprising: a first block (230); a second block (182); and a single pipe section (222) connecting the first block and the second block (when assembled), wherein the first block, the second block, and the single pipe has a first gas passage (the passage of 211, 160, and in 222) and a second gas passage (the passage of 210) inside therein, the first gas passage is formed so that a first port (the hole at 230a) which opens at an outer surface of the first block, the single pipe section, and a second port (the hole at 211a) which opens at an outer surface of the second block communicate with each other, the second gas passage (210) is formed so that a third port (the hole at 210a) and a fourth port (the hole at 210b) which open at the outer surface of the second block communicate with each other, and the second port is disposed between the third port and the fourth port.
Re Clm 2: WO-501 discloses wherein the first gas passage (the passage of 211, 160, and in 222) has a first passage (the opening at the surface of 230) formed in the 
Re Clm 3: WO-501 discloses a fluid control device (see Figs. 1-15) a fluid control device comprising: a plurality of gas lines (160s in Fig. 5), each of the gas lines including a plurality of fluid control apparatuses (the apparatuses illustrated in Figs. 5 and 6, 180, 181, and 210) and joints on which the fluid control apparatuses are installed (see Figs. 5 and 6), wherein the joint including: a first block (230); a second block (182); and a single pipe section (222) connecting the first block and the second block (when assembled), wherein the joint has a first gas passage (the passage of 211, 160, and in 222) and a second gas passage (the passage of 210) inside the joint, the first gas passage is formed so that a first port (the hole at 230a) which opens at an outer surface of the first block, the single pipe section, and a second port (the hole at 211a) which opens at an outer surface of the second block communicate with each other, the second gas passage is formed so that a third port (the hole at 210a) and a fourth port (the hole at 210b) which open at the outer surface of the second block communicate with each other, and the second port is disposed between the third port and the fourth port.  
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008004501, (hereinafter, WO-501) as applied to claim(s) 1-3 and 6 above, in view of CN 103732972, (hereinafter, CN-972).

Re Clm 4: WO-501 discloses the plurality of fluid control apparatus, the second block, and the first block.

However, CN-972 discloses a block joint assembly containing flow path(s) and devices, similar to that of WO-501.  CN-972 also teaches a variety of apparatuses that can be connected together as part of block joint assembly in a given order.  Where such would aid in establishing a desired process flow down a given line, alternatively, such an arrangement would yield the same predictable result of directing the flow, processing the flow, or purging of the flow.  Accordingly, CN-972 teaches (see Figs. 1 and 3-6) the plurality of fluid control apparatuses include a first valve device (4) which is a two-way valve (4) device, a second valve (3) device which is a three-way valve device (3), and a purge gas pipe (9) configured to supply purge gas, the joint is arranged so that a block (7, 8, and 9) is disposed on an upstream side of another block (6), the first valve device is installed on the block, and the second valve device and the purge gas pipe are installed on the another block, for the purpose of aiding in establishing a desired process flow down a given line, alternatively, such an arrangement would yield the same predictable result of directing the flow, processing the flow, or purging of the flow.	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of WO-501, to have had the plurality of fluid control apparatuses include a first 
Re Clm 5: WO-501 discloses the plurality of fluid control apparatus, the second block, and the first block.
 WO-501 fails to disclose the plurality of fluid control apparatuses include a valve device which is a three- way valve device, a purge gas pipe configured to supply purge gas, and a flow rate control apparatus, the joint is arranged so that an another block is disposed on an upstream side of a block, the valve device and the purge gas pipe are installed on the another block, and the flow rate control apparatus is installed on the block.
However, CN-972 discloses a block joint assembly containing flow path(s) and devices, similar to that of WO-501.  CN-972 also teaches a variety of apparatuses that can be connected together as part of block joint assembly in a given order.  Where such would aid in establishing a desired process flow down a given line, alternatively, such an arrangement would yield the same predictable result of directing the flow, processing the flow, or purging of the flow.  Accordingly, CN-972 teaches (see Figs. 1 and 3-6) the plurality of fluid control apparatuses include a valve device (3) which is a three- way 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of WO-501, to have had the plurality of fluid control apparatuses include a valve device which is a three- way valve device, a purge gas pipe configured to supply purge gas, and a flow rate control apparatus, the joint is arranged so that an another block is disposed on an upstream side of a block, the valve device and the purge gas pipe are installed on the another block, and the flow rate control apparatus is installed on the block, as taught by CN-972, for the purpose of aiding in establishing a desired process flow down a given line, alternatively, such an arrangement would yield the same predictable result of directing the flow, processing the flow, or purging of the flow.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents have structural features (flow paths) which are similar to the applicant’s claimed invention; US-20030155024, US-.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
03/10/2022



								/ZACHARY T DRAGICEVICH/                                                                                      Primary Examiner, Art Unit 3679